Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 25, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145188(68)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  UNITED SERVICES AUTOMOBILE                                                                              David F. Viviano,
  ASSOCIATION,                                                                                                        Justices
       Plaintiff/Counter-Defendant/Appellant,
  v                                                                 SC: 145188
                                                                    COA: 299307
                                                                    Ottawa CC: 09-001140-NF
  CHARLES RIMBEY and TERRY PARK,
  co-guardians of RANA REYES, a legally
  incapacitated individual,
        Defendants-Appellees,
  and

  SPECTRUM HEALTH HOSPITALS and
  SPECTRUM HEALTH CONTINUING CARE,
       Defendants/Counter-Plaintiffs/Appellees.

  ________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s February 6,
  2013 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 25, 2013
         d0617
                                                                               Clerk